DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered.
 	Claims 78-80, 82, 84-90, 126 and 126-134 are pending in this application.  
The instant application claims priority to U.S. application 15/251,894 filed 8/30/2016, now abandoned,  which claims priority to U.S. application 14/174,475 filed 8/30/2016 now U.S. Patent 9,458,471, which claims priority to U.S. application 12/312,197 filed 6/22/2010 now U.S. patent 8,685,720 which is a 371 filing of PCT/US2007/023227 filed 11/1/2007 which claim priority to provisional application 60/905,483 filed 3/7/2007 and provisional application 60/856,531 filed 11/3/2006. 

Response to Amendment
Applicants’ amendment is sufficient to overcome a portion of the objections as well as the rejections under 35 USC 101 and 35 USC 102. 
The terminal disclaimer filed on 5/12/06 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 8,685,720 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The amendment is sufficient to overcome the rejection under obviousness double patenting based upon U.S. Patent 9,458,471.

Claim Objections
Claims 82, 129, 133 and 134 are objected to because of the following informalities: 
Claims 129 and 133 re-abbreviate ELSC. Claim 134 repeats the abbreviation rTA. Both are repeats of abbreviations previously set forth. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 78-80, 82, 84-90, 126 and 126-134 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This rejection is new necessitated by amendment.
The written description requirement for genus claims may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with known or disclosed correlations between function and structure, or by a combination of such characteristics sufficient to show that the applicant was in possession of the claimed genus.  
In the instant case, applicants recite a composition comprising two or more mammalian vectors that comprise a first and a second nucleic acid each encoding a first and a second cell fate regulator such that the first induces differentiation of an ELSC into a second cell type and the second induces differentiation into a third cell type. The first cell fate regulator is selected from the group consisting of Sox17, Gata4, Gata6, Pdxl, Ngn3, Nkx6.1, Nkx2.2, Fgf4, BRA, Wnt9, NCAD, CER, FoxA2, CxcR4, HnflB, Hnf4A, Hnf6, HlxB9, Pax4, Cgc, GHRL, SST, PPY, Activin, Fgf10, Cyc, RA, Ex4, DAPT, HGF and Igfl. The second in the base claim is not limited but in the base claim is selected from the group consisting of Pdxl, Ngn3, Nkx6.1, Nkx2.2, Fgf4, BRA, Wnt9, NCAD, CER, FoxA2, CxcR4, HnflB, Hnf4A, Hnf6, HlxB9, Pax4, Cgc, GHRL, SST, PPY, Activin, Fgfl0, Cyc, RA, Ex4, DAPT, HGF and Igfl. Furthermore, dependent claims recite that the second cell type is a myoblast, an adipocyte, an endoderm cell and an ectoderm cell. 
However, the specification only discloses a single combination which is an embryonic stem cell that is induced into an endoderm cell (second cell type) by GATA4 and then into a pancreatic beta cell (third cell type) by Sox17. As well, the specification teaches 
 In vivo, Ngn3 and Pdx1 are both expressed at various points during cellular differentiation from endoderm to β cells [Soria, Differentiation, 68:205-219, 2001] and both have been found to be necessary for terminal differentiation into β cells. 

In other words, Ngn3 and Pdx1 are second cell fate regulator proteins. 
The specification, therefore, does not describe several aspects of the claims. First, the large breadth of compositions are not described. By disclosing a single embodiment without correlation of this composition to other second and third cell types, there is lack of adequate description. Secondly, there is no indication in the art or the specification as to what cell type myoblasts, adipocytes and ectoderm cells will be induced to become and what cell fate regulator will mediate this. Therefore, the specification does not provide a description of compositions of vectors that mediate this induction to myoblasts, adipocytes and ectoderms and then to a third cell type from ELSC except ES to endoderm and then to pancreatic. One cannot envision what encoding sequences to organize into the composition that will mediate the required function of mediating first to second cell type then second to third cell type especially when the second cell type is adipocytes, myoblasts. It is not even clear that the recited cell fate regulators can mediate this steps. 
The Guidelines for Written Description state “The claimed invention as a whole may not be adequately described if the claims require an essential or critical element which is not adequately described in the specification and which is not conventional in the art”. This is true of the above issues as well, claims 128, 129 and 131-133 refer to subject matter that is not present in the disclosure. The claims require that the host cell be one that has a marker selected from stage-specific embryonic antigen-4, stage-specific embryonic antigen-1, stage-specific embryonic antigen-3, and carcinoembryonic antigen cell adhesion molecule-1
Furthermore, the MPEP teaches, “New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads). (see e.g. MPEP 2105). In this case establishing the ELSC as required to define the compositions is new matter. 
  An adequate written description of the invention defined by the claims requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is the knowledge in the prior art and/or a description as to the availability of a representative number of species of claimed nucleic acid sequences. Given the large size and diverse nature of the recited compositions and the inability to determine which will also possess the ability to induce differentiation of ELSC to a second and third cell type as recited, it is concluded that the invention must be empirically determined.  In an unpredictable art, the disclosure of full length and JNK binding fragments would not represent to the skilled artisan a representative number of species sufficient to show applicants were in possession of claimed genus. 

Response to arguments
Applicant’s state that the specification discloses several examples of the recited second cell type, first and second cell fate regulators. However, there is no such disclosure. There is only a single teaching which is incomplete compared to the full breadth of the claims. In other words, none of the claims are commensurate with the single disclosure of an embryonic stem cell that is induced into an endoderm cell (second cell type) by GATA4 and then into a pancreatic beta cell (third cell type) by Sox17. As well, the specification teaches in vivo, Ngn3 and Pdx1 are both expressed at various points during cellular differentiation from endoderm to β cells. 
Applicants argue that additional encoding sequences are not required. This is not implied by the action. What is specifically stated is the lack of description of the first and the second cell fate regulator encoding sequences i.e. the composition that can reach the required goal which is inducing an ELSC to a first cell type and then to a second cell type unless this is the embryonic stem cell that is induced into an endoderm cell (second cell type) by GATA4 and then into a pancreatic beta cell (third cell type) by Sox17 or use of Ngn3/Pdx1 to induce endoderm to B cells. However, it is unclear what the first cell regulator is in this case. Presumably it is GATA4. 
Applicants argue that the prior art argues against the lack of description. Because applicants’ previous claims were so broad, one could envision a large number of potential compositions. However, applicants have not described the compositions. In this vacuum, one could envision any number of potential compositions. However, the specification does not describe combinations that lead to a second cell type of a myoblast, adipocyte or endoderm and what factors lead to a third cell type. It is further noted that the dependent claims which lack description are not included in the art rejection.  
“Patents are not rewarded for mere searches, but are intended to compensate their successful completion…That is why the written description requirement incentivizes ‘actual invention,’…and thus ‘a mere wish or plan for obtaining the claimed invention is not adequate written description’ In Nuvo Pharmaceuticals Designated Activity Co. v Reddy’s Laboratories Inc., 2019 U.S. App. LEXIS 14345 (May 15, 2019). 
The purpose of the written description requirement is proof that the inventor actually possessed the invention as disclosed in the specification. If claim 78 were limited to what is disclosed, the claim will be allowable. This is a composition comprising Gata4 and a second nucleic acid comprising one of SOX17, Ngn3 or Pdx1 wherein the first cell type is endoderm and the second is pancreatic B cells. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIA MARVICH/Primary Examiner, Art Unit 1633